                 Case 1:21-cv-00016-EGS Document 7 Filed 01/27/21 Page 1 of 2


                                                                                                                                          CO 249
                                                                                                                                          Rev. 2/2010

               UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                        FOR THE DISTRICT OF COLUMBIA




 ARGYLE SYSTEMS INC.
____________________________________
      Plaintiff(s)

                                                                                                               1:21-cv-00016-EGS
                                                                                             Civil Action No. _______________
       vs.


 INTERNAL REVENUE SERVICE
____________________________________
      Defendant(s)


                                                   AFFIDAVIT OF MAILING

           Susan Barrett
       I, _________________________________________, hereby state that:
               6th
       On the __________        January
                         day of ________________________, 2021 I caused to be deposited in the
                                                          _______,
United States Mail a copy of the summons and complaint in the above captioned case, postage prepaid,
return receipt requested, restricted delivery, addressed to the following defendant:



       Internal Revenue Service - Civil Process Clerk, United States Attorney's Office, 555 Fourth Street, N.W., Washington, D.C. 20530




                                                                7015 0640 0007 1024 6364
       I have received the receipt for the certified mail, No. ______________________________
(attached hereto), indicating that delivery of the summons and complaint was made upon said defendant
       11th
on the __________         January
                  day of ________________________,  2021
                                                   _______.
       I declare under penalty of perjury that the foregoing is true and correct.




           January 27, 2021
       ________________________                                                   _________________________________
                       (Date)                                                                           (Signature)
                           Case 1:21-cv-00016-EGS Document 7 Filed 01/27/21 Page 2 of 2

  SENDER: COMPLETE THIS SECTION                                                    COMPLETE THIS SECTION ON DELIVERY

  •   Complete Items 1, 2, and 3.                                                  A. Signature

  •   Print your name and address on the reverse                                   X
                                                                                                                                            •    Agent
      so that we can return the card to you.                                                                                                 D   Addressee

  •   Attach this card to the back of the mailpiece,                                B. Received by:        rinted ~ame)             I C. Date of Delivery
      or on the front if space permits.
  1 . Article Addressed to:                                                         D. ts delivery address differenffrom item 1?             D   Yes
                                                                                       If YES, enter deli'{ery address below:               •    No
                     Civil Process Clerk
               United States Attorney's Office
                  555 Fourth Street, N.W.
                  Washington, D.C. 20530

                                                                                 3. Service Type                                    D Priority Mall Express®
                                                                                          0 Adult Slgnafure                         D Registered Mall™
        11111111111111111111 Ill III III II II IIIIIIII IIIll                             D Adult Signature Restricted Delivery     D Registered Mail Restricted
                                                                                          \).Certified Mall®                           Delivery
           9590 9402 5883 0038 1905 28                                                    D Certified Mall Restrlcted Delivery      #I.Return Receipt for
                                                                                          D Collect on Delivery                        Merchandise
_ ?_ A_rt_i,,-.1"-· -N-11m
                         - h-Ar- m
                                 - ,-a-n.,-~-,,,- ~-m-m-se__r_vl_c_
                                                                  e _la-b-el_l _ _ _ ___. D Collect on Delivery Restricted Delivery D Signature Confirmation™
                                                                                                 red Mall                           D Signature Confirmation
      7015 0640 0007 1024 6364                                                                   red Mail Restricted Delivery
                                                                                                   $500)
                                                                                                                                       Restricted Delivery


  PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                               Domestic Return Receipt




                                                  U.S. Postal Service™
                                                  CERTIFIED MAIL® RECEIPT
                                       ::r-       Domestic Mail Only
                                       J]
                                       rn
                                       J]




                                      •       Postage
                                      ::t° $       't '\o
                                                      I
                                      ~ Total ostage an
                                              $
                                                                                 Civil Process Clerk
                                      Lil Senf To                          United States Attorney's Office
                                      r=I
                                      •       Street and Apt. Ni              555 Fourth Street, N.W.
                                      l"'-                                    Washington, D.C. 20530
                                              City, State, Z IP+4


                                              PS Form 3800, April 2015 PSN 7530-02-000-9047              See Reverse for Instructi ons
